DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election of Group II (directed to the absolute value of the HOMO level of the second layer being smaller than the absolute values of the HOMO levels of the first and third layers) as set forth in the Restriction/Election Requirement filed 10/23/20.

4.	The election reads on Claims 13-23.

5.	Claims 13-23 are pending.  No claims have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13, which the other claims are dependent upon, recites “wherein an absolute value of a highest occupied molecular orbital level of the second substance included in the second layer is smaller than absolute values of highest occupied molecular orbital levels of the first substance included in the first layer and of the third substance included in the third layer,” which is indefinite.  The Office has interpreted the limitation to instead recite:  “wherein an absolute value of a highest occupied molecular orbital level of the second substance included in the second layer is smaller than each of the absolute values of highest occupied molecular orbital levels of the first substance included in the first layer and the third substance included in the third layer” for the purpose of this Examination.  Clarification is required.

8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


9.	Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14, which is dependent on Claim 13, recites that “the absolute value of a highest occupied molecular orbital level of the second substance is larger than each of the absolute values of highest occupied molecular orbital levels of the first substance included in the first layer and the third substance by 0.1 eV or more.”  However, this limitation is indefinite as Claim 13 requires that absolute value of a highest occupied molecular orbital level of the second substance is smaller than each of the absolute values of highest occupied molecular orbital levels of the first substance and the third substance.  Corrections are required.
 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786